Citation Nr: 1032625	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of an old back 
injury with degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1948 to 
September 1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.

At his Travel Board hearing in June 2006, the Veteran submitted 
additional evidence with a waiver of initial RO consideration.  
See 38 C.F.R. § 20.1304 (2009).

This claim was previously before the Board in August 2007 and was 
remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  

The August 2007 Board remand asked the Veteran to provide the 
names, addresses, and approximate dates of treatment for all 
health care providers (both VA and private) who treated him for 
his back disability at any time.  The Veteran was specifically 
asked to provide authorization for the VA to obtain records from 
Dr. W.P.D.  The Veteran responded to the RO's December 2007 
letter which solicited this information in a letter which 
detailed his treatment history.  This letter also indicated that 
many of the Veteran's past treatment providers no longer had 
records available.  In addition, it appears that the Veteran sent 
back authorization papers but they were not filled out with the 
doctor's address.  Thus, it does not appear from that the RO 
requested any outstanding private treatment records.  

The September 2009 supplemental statement of the case stated that 
the RO was unable to obtain records from Dr. W.P.D., as directed 
in the August 2007 Board remand, because the Veteran failed to 
provide a complete address for the Dr.  Upon review of the claims 
file, the Board notes that a previous record submitted from 
Veteran from Dr. W.P.D.'s office contained his full address.  As 
such, up remand, the RO should obtain any necessary authorization 
to obtain all outstanding records of treatment from Dr. W.P.D.  
(address: 4011 Orchard Drive, Suite 4004, Midland, MI 48640).  

In addition, the Board finds that the Veteran should be afforded 
another VA examination in order to obtain an etiology opinion.  
The September 2009 VA examination report stated that "it was at 
least as likely as not that is not caused by or as a result of 
auto accident in 1950."  The examiner was asked to opine whether 
it was at least likely as not (50 percent or more) that the 
Veteran's current back disorder was related to his period of 
service , including his automobile accident in December 1950.  
The examiner's opinion seems to address whether the Veteran's 
current disability it is at least as likely as not not related to 
his auto accident.  Such an opinion does not resolve the issue 
before the Board and as such an additional etiology opinion 
should be obtained.  






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After securing any necessary 
authorizations, the RO should request copies 
of all indicated records which have not been 
previously secured and associate them with 
the claims file, specifically to include 
records from Dr. W.P.D.  If records are 
unavailable, a negative reply is requested.  

2.  After completing the above development 
and associating with the claims file all 
available records received pursuant to the 
above-requested development, the Veteran must 
be afforded an appropriate VA examination to 
determine the nature, extent and etiology of 
any back disability.  It is imperative that 
the examiner who is designated to 
examine the Veteran reviews the evidence 
in the claims file, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  
All necessary tests should be conducted.  The 
physician is requested to offer an opinion as 
to:

(a).  Does the Veteran have a back disorder?  
If so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the Veteran 
has a back disorder or disorders, is it as 
least as likely as not (50 percent or 
more) that such disorder(s) is related 
to his period of active service from 
September 1948 to September 1952, 
including the automobile accident that 
occurred in December 1950?

The physician should set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record (the examiner should review and 
comment on the February 2004 chiropractor's 
statement which concludes that the Veteran's 
spinal condition is likely a result of an old 
injury that occurred), in a legible report.  
A complete rationale should be given for 
all opinions and should be based on 
examination findings, historical 
records, and medical principles.  

3.  After completion of the foregoing and 
after undertaking any further development and 
notice deemed warranted by the record, the RO 
must adjudicate the Veteran's claim of 
entitlement to service connection for a back 
disability on the merits.  If any 
determination remains adverse to the Veteran, 
he and his representative should be furnished 
with a Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



